DETAILED ACTION
Status of Claims
Claims 1 – 7 are pending.
Claim 1 is independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 12 October 2022 is disapproved. This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). 
In addition, the registration number for the attorney/ agent is incorrect.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.


Double Patenting
Claims 1 - 7 of this application is patentably indistinct from claims 1 - 7 of Application No. 17/172,075. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The detailed rejection as set forth in the mailed office action dated 12 April 2022 is maintained. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hick (US Patent Application Publication No. 2018/0063928).

As pe claim 1, Hick teaches a method of controlling a fixture in a power over ethernet (POE) system, the method comprising:

a driver [LED slave controller 40, fig. 2] receiving a power and a control signal from at least one fixture [slave controller receives power and control signal from corresponding PoE LED driver 38 of fixture 4, fig.2, 0030-0031: “…The LED slave controller 40 can be controlled by the PoE LED driver 38 to drive additional connected LED fixtures without the need for additional power, signal conditioning and/or an additional microcontroller. The PoE LED driver 38 may receive command signals via the PoE switch 2 and may control the connected LED light fixtures 4.… Thus arranged, one or more of the LED light fixtures 4 that includes a PoE LED driver 38 can be used to control and power one or more connected LED light fixtures 4 that include an LED slave controller 40...”];

a control module processing the received power and the received control signal, wherein the control module determines if the at least one fixture are operating with a predetermined range [0024: “…Upon determining that a predetermined value has been exceeded, the microprocessor may command that the power delivered to the associated LED light fixture(s) be reduced or turned off in order to reduce the input current and the associated heating of the power and communications cable. …”, 0030, 0035: “…In response to control signals received via the PoE switch 2 or from one or more analog inputs(not shown), the MPU 52 may provide an output signal, which in one exemplary embodiment, may include a dimming control signal, to an LED driver chip 56 to control a lighting level of one or more of the LED light fixtures 4…”];

the control module signaling the driver to adjust the power signal for the at least one fixture [0024, 0035].

As per claim 2, Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, the control module identifying, a set of limitations associated with each of the at least one fixture [limitations are based on measurements exceeding a predetermined value, 0051: “…measured value of the input electrical parameter, received from the voltage and current measurement unit 50 , indicates that the resistance of the power and communications link 16 exceeds the predetermined value, the MPU 52
may simply command the LED driver chip 56 not to provide any power to the associated LED light fixtures 4. …”].

As pe claim 3, Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 2, further comprising, the control module receiving, a power signal from the at least one fixture, wherein the power signal is compared to the set of limitations associated with each of the at least one fixture [0051-0052: “”… These predetermined values can be in the form of values of the input electrical parameter obtained via the voltage and current measurement unit 50 and stored in non-volatile memory associated with the MPU 52 . Alternatively, the predetermined values can be pre-stored values in the form of a look up table. Predetermined values may be in the form of voltage values, current values, resistance values, or combinations thereof.…”].

As per claim 4, Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, receiving of a signal from at least one sensors, wherein the driver receives the signal from the at least one sensor and determines if the control module is to modify the power or the control signal to the at least one fixture [sensors, 0024-0026, 0035: analog signals from sensors].

As per claim 5, Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 4, further comprising, the driver receiving a signal from the at least one sensor, wherein the signal meets a set of requirements associated with a protocol, wherein the control module sends a control signal to the at least one fixture based on a set of orders associated with the protocol [keep the temperature of the power and communications link below a predetermined threshold, 0050 – 0052: “… If, however, a subsequent measured value of the input electrical parameter, received from the voltage and current measurement unit 50
, indicates that the resistance of the power and communications link 16 exceeds the predetermined value, the MPU 52 may take one or more of a plurality of actions. In some embodiments, the MPU 52 can cause the LED driver chip 56 to operate the LED light fixtures 4 at a reduced output. In some embodiments, this reduced output can be an incrementally reduced output, such as a predetermined decrement of power provided to the associated LED light fixtures 4 . This predetermined decrement may directly correlate to a desired output reduction, or it may be a small amount that enables the system to reduce power in small increments so as to “zero in” on an acceptable output reduction.…”].

As per claim 6,  Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, the driver identifying a new [fixture] incorporated into the system, and establishing communication with the new fixture [additional LED fixtures can be added to LED slave controller 40, 0030: “…The LED slave controller 40 can be controlled by the PoE LED driver 38 to drive additional connected LED fixtures without the need for additional power, signal conditioning and/or an additional microcontroller. The PoE LED driver 38 may receive command signals via the PoE switch 2 and may control the connected LED light fixtures 4. …”].

As per claim 7, Hick teaches the method of controlling a fixture in a power over ethernet (POE) system of claim 6, further comprising, associating the new fixture with the existing at least one fixtures fixture, wherein the new fixture is associated with a predetermined set of the at least one fixture based on a set of data collected by the control module related to the new fixture [fixture parameters are provided in lookup table, 0052: “…These predetermined values can be in the form of values of the input electrical parameter obtained via the voltage and current measurement unit 50 and stored in non-volatile memory associated with the MPU
52 . Alternatively, the predetermined values can be pre-stored values in the form of a look up table. Predetermined values may be in the form of voltage values, current values, resistance values, or combinations thereof. …”].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Barrilleaux; Jonathan M. (US Patent No. 8,706,310 B2) “Goal-based Control of Lighting” is cited to teach a goal-based control system that controls lighting based on high-level management goals for the operation of a lighting system.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187